Citation Nr: 0524694	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-40 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to non-service-connected death benefits.

2.  Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Reverend Dr. Reverend Dr. 
Jones, Attorney at Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to May 1972.  
He died in September 1983.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record indicates that the appellant failed to 
report for a hearing before a Member of the Board (Veterans 
Law Judge) at the RO (i.e., a Travel Board hearing) on April 
5, 2005.  

The Board finds that in correspondence received at the RO on 
March 14, 2005, the appellant indicated through her attorney 
that she wished to postpone the hearing until after April 18, 
2005, due to the fact that her attorney would be out of the 
country.  The Board observes that the appellant's request was 
received more than two weeks prior to the date of the 
scheduled hearing, and provided good cause.  See 38 C.F.R. 
§ 20.704(c) (2004).  

In view of the foregoing, the RO must schedule another Travel 
Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2004). 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing before a VLJ 
sitting at the RO.  The appellant and her 
representative should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the appellant withdraws 
the hearing request, or if she fails to 
report for the scheduled hearing without 
good cause, the claims file should be 
returned to the Board, in accordance with 
requisite appellate procedures.

No action is required of the appellant until she is otherwise 
notified by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C.A. 
§§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

